EXHIBIT ARTICLES AND CERTIFICATE OF MERGER OF HHH ENTERTAINMENT, INC., a Nevada corporation AND SAVAGE MOUNTAIN SPORTS CORPORATION, a Delaware corporation The undersigned officers of HHH Entertainment, Inc., a Nevada corporation, as the disappearing corporation, and of Savage Mountain Sports Corporation, a Delaware corporation, as the surviving corporation, pursuant to an Agreement and Plan of Merger, do submit these Articles and Certificate of Merger pursuant to the provisions of Nevada Revised Statutes 92A and Delaware Corporation Law Section Article I.Constituent Corporations The name and place of organization and governing law of each constituent corporation is: A.HHH Entertainment, Inc., the Disappearing Corporation, is a corporation incorporated under and governed by the laws of the State of Nevada. B.Savage Mountain Sports Corporation, the Surviving Corporation, is a corporation incorporated under and governed by the laws of the State of Delaware. Article II.Adoption and Approval of the Agreement and Plan of Merger The Agreement and Plan of Merger has been approved, adopted, certified, executed and acknowledged by each of the constituent corporations in accordance with the provisions of Nevada Revised Statutes 92A and Delaware Corporation Law Section 252. Without limiting the foregoing: A.The respective Boards of Directors of the Surviving Corporation and its Disappearing Corporation have adopted the Agreement and Plan of Merger. B.The Agreement and Plan of Merger was approved by the unanimous consent of the owners of Savage Mountain Sports Corporation. C.The
